UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORTS PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER:333-163076 PHYHEALTH CORPORATION (Exact name of registrant as specified in its charter) Delaware 26-1772160 (Stateorotherjurisdictionof incorporationor organization) (IRSEmployer IdentificationNo.) 700 South Royal Poinciana Boulevard Suite 506 Miami, Florida 33166 (Address of principal executive offices) (305) 779-1760 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yesx No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No The number of outstanding shares of the registrant's common stock, par value $.0001, was 82,608,208 as of August 10, 2012. TABLE OF CONTENTS Page # PART 1 FINANCIAL INFORMATION: ITEM 1 FINANCIAL STATEMENTS: 2 Phyhealth Corporation Consolidated Financial Statements for the Six Months EndedJune 30, 2012 and 2011. 2 ITEM2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 4. CONTROLS AND PROCEDURES 25 PART II OTHER INFORMATION: ITEM 1 LEGAL PROCEEDINGS 26 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 27 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 27 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 27 ITEM 5 OTHER INFORMATION 27 ITEM 6 EXHIBITS 27 Signatures 28 1 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Phyhealth Corporation and Subsidiaries Consolidated Financial Statements For the six months ended June 30, 2012 and 2011 2 Phyhealth Corporation and Subsidiaries Index to Consolidated Financial Statements Page Consolidated Balance Sheets 4 Consolidated Statements of Operations and Comprehensive Loss – Unaudited 5 Consolidated Statements of Changes in Stockholders’ Deficit – Unaudited 6 Consolidated Statements of Cash Flows – Unaudited 7 Notes to Consolidated Financial Statements – Unaudited 8 3 Phyhealth Corporation and Subsidiaries Consolidated Balance Sheets June 30, December 31, (unaudited) ASSETS Current assets: Cash $ $ Patient receivables, net of $128,912 and $73,395 allowance at June 30, 2012 and December 31, 2011, respectively. Marketable equity securities Due from related party affiliate - Other current assets Total current assets Property, furniture and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Accrued payroll liabilities Due to related parties - Loan payable to related party officer and spouse Note payable to related party affiliate - Current portion of capital leases Deposit - Convertible notes payable to related party officer, net of $0 and $3,876 discount on June 30, 2012 and December 31, 2011, respectively. Total current liabilities Capital leases, net of current portion - Total Liabilities Commitment and Contingencies (Notes 5 and 6) STOCKHOLDERS' DEFICIT: Common stock, $0.0001 par value, 200,000,000 authorized, 932,001 and 919,501 issued and outstanding at June 30, 2012 and December 31, 2011, respectively. 93 92 Preferred stock, $0.0001 par value, Series A convertible preferred stock, 1,000,000 authorized, 247,053 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively. 25 25 Series B convertible preferred stock, 1,000,000 authorized, 51,047 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively. 5 5 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss-unrealized loss on marketable equity securities ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 Phyhealth Corporation and Subsidiaries ConsolidatedStatements of Operations and Comprehensive Loss – Unaudited Three months ended June 30: Six months ended June 30: Sleep care services revenue, net $ Operating expenses: Officer and director compensation and related costs Consulting and professional fees Sleep center operating expense Bad debt expense - - - General and administration Total operating expense Loss from operations ) Other income (expenses): Interest expense ) Realized gain on sale of securities ) - Loss on disposal of furniture and equipment ) - ) - Gain on settlement of note payable - ) - Total other income (expense) ) ) Net loss ) Add: net loss attributable to noncontrolling interest - 99 - Net loss attributable to Phyhealth Corporation and Subsidiaries $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted Net loss $ ) $ ) $ ) $ ) Unrealized investment holding gain (loss) Less: reclassification adjustment for (gain) loss included in net loss - - ) Comprehensive loss ) Net loss attributable to noncontrolling interest - 99 - Comprehensive loss attributable to Phyhealth Corporation and Subsidiaries $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 Phyhealth Corporation and Subsidiaries Consolidated Statements of Changes in Stockholders' Deficit - Unaudited For the six months ended June 30, 2012 Series A Preferred Stock Series B Preferred Stock Common Stock Additional Paid-in Accumulated Accumulated Other Comprehensive Total Stockholders' Shares Amount Shares Amount Shares Amount Capital Deficit Income (Loss) Deficit Balance- December 31, 2011 $
